Title: To Benjamin Franklin from Ezra Stiles, 26 February 1766
From: 
To: 


Dear Sir
Newport Febry 26 1766
Permit me to request that you would perfect the inclosed List. It is some Satisfaction to know the company into which one is associated. It would oblige me if Mr. Strahan would furnish a List of the Divines in Scotland now living and dignified with a Doctorate, I am told they are not numerous. Among the Ten Thousand Clergy of the Church of England are there 2 or 300 Doctors? Pray oblige me with a List of those most eminent for Literature. The Dutch are said to have a Degree beyond the Superlative—these seem to be eruditissimi eruditissimorum such were Bacon, Selden, Newton Locke &c. In your last you mentioned a Correspondence with which I should esteem myself much honoud, if Dr. Watson should consent, which I shall know by receiving his Letter.
I have seen lately seen an excellent and amiable Character of the Marquis of Rockingham as a Patron of Literature and real Merit, and a Judge of both. I should share the pleasure with the rest of your New England Friends if this Nobleman, or some other of your Acquaintance would recommend you, my dear Sir, to his Majesty for the Honor of Knighthood: I wish you an heriditary Dignity and such I think is that of a Baronet:
I have somtimes wished, after you had digested such of your Letters and other Writings as you would desire to accompany your Name through all american Ages, that I might be charged with the publication of them, prefixing them with the history of your Life. But this is an honor, to which among your numerous friends I can have no pretension. Confucius and his Posterity have been honored in China for Twenty Ages—the Electrical Philosopher, the American Inventor of the pointed Rods will live for Ages to come to live with him would please no one more than, my Dear Maecenas Your affectionate Friend and obedient Servant
Ezra Stiles
Dr. Franklin London

Sent by Mr. Robt. Stevens Junior who saild March 9. 1766. on Board the ship America Capt. Osborn from Newport Rh. Isl. for Bristol in England, and Arrived at Bristol Apr. 17.

